Does 1 through 10Appellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 25, 2015

                                      No. 04-15-00218-CV

                                         David GOAD,
                                           Appellant

                                                v.

                              Eric STREY and Does 1 through 10,
                                         Appellees

                                      No. 04-15-00219-CV

                                         David GOAD,
                                           Appellant

                                                v.

                                       Jamie OSBORNE,
                                           Appellee

                       From the County Court, Guadalupe County, Texas
                       Trial Court No. 2014-CV-0392 and 2014-CV-0393
                          Honorable Robin V. Dwyer, Judge Presiding


                                         ORDER
       The brief of appellant David Goad in these consolidated appeals was originally due July
20, 2015. We have provided Goad a copy of the appellate record and granted him extensions of
time until September 18, 2015, to file the brief. Our last order, dated August 12, 2015, advised
Goad that no further extensions would be granted absent a motion demonstrating extraordinary
circumstances.

        On September 14, Goad filed a motion explaining the circumstances that make it difficult
for him to prepare his brief. He requests thirty days to give this court notice of how long it will
take him to prepare the brief, and he effectively requests an indefinite extension of time to file
the brief.
        We deny the motion for an indefinite extension of time. However, we find that Goad has
shown circumstances justifying additional delay in briefing the case. We therefore grant Goad
an additional thirty days to file his brief and order the brief due October 19, 2015 (ninety-one
days after the original due date). The mailbox rule will not apply and the brief must be received
in this court by the date ordered. In the interest of the efficient administration of justice, the
court will not grant any further extension of time to file appellant’s brief. If the brief is not
received by the date ordered, the court will dismiss the appeal without further notice. See TEX. R.
APP. P. 38.8(a) & 42.3(c).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court